Case 2:18-cv-01499 Document 2 Filed 12/07/18 Page 1 of 6 PagelD #: 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT _OF WEST VIRGINIA
| FILED

Ronald L, Coswen, DEC - 7 2018
Plains py 4 pes se

   

 

 

Q

 

BERRY i, CLERK
RORY EC PEREN UC
V a a bistriet of West Virgin
‘ .

Cival Adieu Noe afb vl t99

De. Thistle thwart, NP Tech,
Sander May, De Lye, ULM,
Best, PST meds, Wedded
Wealth, Mount Olive Correckiswal
Complex, in thei individual
ana of cial capacities ,
Dehed ants.
COMPLAINT under 42 U5.C.8 1983

A. Pachies ‘
) PYeinskite z Rewald L. Coswer

M.0.C.C., One Mountain side Woy
Mi. Olive 5 \al. V. ROo1BS

a) Deewdents : 1 De Thisdlelhwaik , psychiakcist, PST meds,
a NLP Sesh 5 Nurse peactibiones, 3. Saudva May
1 Debye, decker , Wexlord Health, 5, Me Besk, unit manager, MOCC,
© Wexticd Wealth. c. Meum Olive Cercectiowal Compler.

~

Mdeess ie a\\ eben dansts gz M.6.C.C,
Owe M sustain side Way
My. Olive , Wi. VV. AS5iBS

, Narse practit i aed,
Case 2:18-cv-01499 Document 2 Filed 12/07/18 Page 2 of 6 PagelD #: 3

B. Stabe ment of Whe Clams
1) AY all lames heceins We dehewdants acked ander re colos ol

state law ot Meuwt Obve Corceckionsal Complex (M.O.C-C): In gfie,
the psychiatesh Dr, Thistebwait was schedualed to see me. When he
come be Yre pod TE velssed Yo be seew where other inmates could
averhear my discussion with Whe De. De Thstethwaik took this as
a relucal de see him, bak LT wanhed 4. see him witheut my HTP
PA. eighty being violated agian.

2) The Da used this so called veNasal as the reason bs
stop my medications, Welbubein (which I fake Re depression) and
Depacote (which T fake Hr seiners, bub is alse used Re meta)
health), cbvieusly he didwh even know what Toheke it Be, jus
assumed, TL have a lewg history & depreeetow, suterdal tdel-
ations, extveme selt-mutilation amd suicide attempts due tg
Jepeeseiow. Because he disconbiwered my meds, Thad a siexue,
jwereased depression and atkemphed suicide. T hove also beew
hospitalized rc mental healbh and Yorced by court order be
luee hic medication so many hmes ike keo, numereus fo be
accucate. Wilkin o couple weeks To was  severdy depressed
aud combemplebing suicide, TL was on suicide wath and
bd “Lo woul see De. Trilethwark in a Rw days, but
he again coRwed be sce me, when Lo ask why! Twas
bold he said he book we oP my medication Me making and

. , 4 y & £ 4 \
posestin g wih Ae (not Tor CON SUMIN & sy which wk Ao mot de) my
punishment toc malcing WING 4 No more depressiow awa Sie mure
Seu
&
medication.

3) De. Thsetle waik’ CASE load \3 20 leroy and overburdened
Nat Ta unable \e pecreve preppet yaenstat health, \coatment. Va
Case 2:18-cv-01499 Document 2 Filed 12/07/18 Page 3 of 6 PagelD #: 4

Shede ment ot \e celal Ww 8 whi ns ved 4
Gack Lt Wave een \atm about One ackual minute everytime LL ve Seen
hin 5 whieh 1S als out hy times f. an dd.) oe} orcund Ly minutes. How

CAN he pro ppecly aAcCess my mental heal th aud TL ave ome ot
the mos} extensive ana low mental hisbocies OM his CASE load,

dating back to my abusive childhood and Tre even heen deemed
by the Sederal government te be mentally disabled,

=) Ow j0-10-)8, AN Way medication, arbempted suicide
(Qe Yhe Hest hme iw years\* due Ae Vis reason amd the other
censors stated herein the dedadants iw Whee Metal amd indi
vidual capacities vielated my rights under the U.S. Cowsbitubions
right te pelbion the gavees mens Re a redress of grievances, right
, right Yo be Nee Rom cenel and unusual
punishment, and my eight oP equal protection. Also the  shabulery
laws of Wee skabe of West Vieginia, net limited be wal pract-
ice and Dre consbibubien of the shale, Real stobitery laws wet
mmitted bo HTP PA, and any other laws this honorable
and just cour} Yhinks were viclated by Me dediudauts actions

te

\, due process a \ew

described herein, as Lm proceeding pre se.

5.) On 10-16-18, To was sewk be C.ALM.C. Meweciad
Hospital and was discharged with insteuctions Se see a gasheo-
ivkecdogist ty QL days Re removal of the sheaightened paper
clip Sharpened like a needle | ow ome esd which L was told
has the potential to puwhwe an attecy or vial organ at any hime,
and couse death. C.A.M.C. showld have removed IF Shen oe oct
leas abbempted 4s as Wey have dene when L commibbed self
hace previously (ts Ihe same cnanner) , and das bespeaks malpeactice

which \, e. aA ™ e diced p Coe a ets \ne Le ACS wei AW ASE , N ‘ Pp ‘Jo sh 5
3.
Case 2:18-cv-01499 Document 2 Filed 12/07/18 Page 4 of 6 PagelID #: 5

Statement of \e claim continued +

Sandea May , Debye. AMer vehsewing no appointment tor the
gostcointerologist WA ch & made. L was EXperlewern oy ex\ceme
pain, “A possibe Vwargectn 4 death > and On l}- 4 - 1B L developed
rect ual bleeding So Vad T passed. ouk hiWinng ay read. The
paper work Pom CLAM. C. said “L chould return 4. dhe
hospi kal immedi ately if L developed Any of We New ing °

Nausea, vemmittivg > rechal bleeding , Freevaiv , increased pain, ech;
L developed increased pain and rectal bleeding and my com-
plaints te the wedteal privders went ignored. TL alse pla
be Mie a malpeachice atin Ree Neb remavineg The Seign

bely immediabely by scope whew at C.A.M.C.M.H., but Te
wolting ts kwow ow badly Ive been harmed by Yhele in:
ackion. The medical providers wheve wot hed of my bleeding
avd Twas bli Yok To was be be wmewibored. Days later
I Seen Josh is WAS OWE an month and he said,
“To Miak we onight shart She pracess 4. sewd wre ke

The gashratwherclegish Unis was suposed to happen 10-18-18,

whew L asked low Vang Wis might Nake he oid wie, One

he dive meth s. Te \\. mican tine a WAY Ai ee, iL over 7
\e acd al) Wee & We. medical prev ‘lece Jaughing Says No), TT
wy Cf

4s

really \n ope vy Wks something mayer ' why \y es washing w \y red

oP dealing with kia, Wis wighk jusk dil) hin. Sesh & Sandea
May weee talking and laughing. When LT asked why
Jakes months }s ge bk a medical appeiwhment you need in
2 days, Jesh said’, “hats Weadeed Health pebey and proceedure.
This peliey and proceedures puts me at ciek oD death and
is unconstitutional as well as he providers Lgnering my

4
Case 2:18-cv-01499 Document 2 Filed 12/07/18 Page 5 of 6 PagelD #: 6

Stofement of Vhe claim cewhiaued +

serious medical weeds which may still kill me or cause serfouc
Recher arm, as She Cashrorberdegisht scope is debrimental be
my health be rewove he object ad why was TL nob sevt
back ouk as She paperwork Mem C.A.M.C. clearly stated

« AN
and WOH S igwered . The extreme pain ond Sud ering ana
oat . “uy

possible Vingecing death as stated herein does viclade my

U.S. Censbibvtion cighle, Ridecal laws, Week Viegta’as laws
Ana Cans hikudion as wel aS We dicot lites AA ley

Ye named detdeudavks actions and in achlons.

‘) LT heve RWewed or athemphed ob RMU ail

M.0.C.C. pelicy and proceedures and grieved all of Yhese
issues several mes which TLin wet

a \eg Number Nor a response avd Lin nek sure if
Yhese issues ore being adbdeessed in the
oc nok, bub Tin cerkain there nob being handled coccectly,
The only op revance Wak ace veluewed ave owes dm which
Taw vot suc the prisew oc ibs employees. ID ibs

‘\\ v \ \ \ } \,
possible 1 may Seeleo Cedress Ine A GAY of aw an ch LAV E

v + \\
BvIN 9 A copy of

at eivance proceedure

aA Case agains} colorable skate employees dia himdeced by
Whe welibuhen and she employees ae Me, Beeb (Unit
Mawager) 4s responsi ble Coe Ve arievauces | Ve \nied 4.
Vie Yo Exhaust my Mdminresoative Rewidies iw accordance
with dhe FL RA. ow She issues conbkaiwed ta bars achion,

cana Pye Was actlon aS well AS M6, C. C, \vas developed

Mt tice be binder inmabes here ‘eu!
olay Unwer bre A practice hinder inmayes ere Trom recieving
cA cedvess of ArevaNnces anid Aue precess of dane So WA CCA

wot comply with We P \, R, A . and Ave cases wil\ le Coe vine
Case 2:18-cv-01499 Document 2 Filed 12/07/18 Page 6 of 6 PagelD #: 7

Statement of Ve clainn cowbinued ¢

moct be Yhis Me, Beek is divectly responsible. Both M.O.C.C.
avd Me. Best have vielabed my U.S. Consditubional eights
in The wrongs described heretw this complain.

C. Relich — Soughh:

A. yaty oie On all ISSUES hes able by sory . Menetavy
damages as this eworable and ast court deems proppec 5 gust
awa equitable . M\ costs associated with is claim . \ permenant

in uniction and preliminary iw \anchive celied as proyed Ne
a copy which 15 avached he Wis claim.

D, Declaration under penalty of petjury 3

on

1 kk mod L. Coemey 4 does hereby declare under re
penalties ot pes jacy Hak Wits Moregot ng Jecament awd a\\ os
\ve athached 45 bene and corvect ‘e Ye very best o wry
kwowled ge and belieD,

Signed Wis BO hay ot November _ | 20i8,
Signed : haakd L Cos  Rossdd b. Coser 2601729
Addeess : Moust Olive Corcecbional Complex

Owe Mouskainside Vali

Mi. Olive ~ Wh. 25185
